Case 19-11919-amc        Doc 64    Filed 08/10/20 Entered 08/10/20 07:26:30            Desc Main
                                   Document     Page 1 of 2



                      IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


IN RE:                                          :   BANKRUPTCY NO. 19-11919(AMC)
CRAIG LEE REDDEN                                :   CHAPTER 13
                                                :
                     Debtor                     :   HEARING SCHEDULED FOR
                                                :   SEPTEMBER 9, 2020 AT 11:00 A.M.
                                                :   UNITED STATES BANKRUPTCY COURT
                                                :   900 MARKET STREET
                                                :   PHILADELPHIA, PENNSYLVANIA 19107

                       NOTICE OF MOTION, RESPONSE DEADLINE
                                AND HEARING DATE

        Ally Bank has filed a Motion for Relief from the Automatic Stay Pursuant to 11 U.S.C.
§362(d) and Waiver of 14 Day Stay of Effectiveness of Order with the Court to terminate the
automatic stay as to Ally Bank with respect to a 2014 Honda Odyssey,
VIN: 5FNRL5H64EB086328 (the “Vehicle”); permit Ally Bank to take such actions and seek
such remedies to recover the Vehicle as are permitted by the Retail Installment Sale Contract, the
Pennsylvania Uniform Commercial Code and other applicable laws; and grant such other and
further relief as this Court may deem just and proper.

       Your rights may be affected. You should read these papers carefully and discuss
them with your attorney if you have one in this bankruptcy case. (If you do not have an
attorney, you may wish to consult an attorney.)

       1.      If you do not want the court to grant the relief sought in the motion or if you want
the court to consider your views on the motion, then on or before August 25, 2020, you or your
attorney must do all of the following:

               (a)     file an answer explaining your position at:

                       900 Market Street, Philadelphia, Pennsylvania 19107

If you mail your answer to the bankruptcy clerk’s office for filing, you must mail it early enough
so that it will be received on or before the date stated above; and

               (b)     mail a copy to the movant’s attorney:

                       Regina Cohen, Esquire
                       LAVIN, CEDRONE, GRAVER, BOYD & DISIPIO
                       190 North Independence Mall West
                       Suite 500
                       6th and Race Streets
                       Philadelphia, PA 19106
                       Phone No. (215) 627-0303
Case 19-11919-amc       Doc 64    Filed 08/10/20 Entered 08/10/20 07:26:30            Desc Main
                                  Document     Page 2 of 2



                      Fax No. (215) 351-1900

       2.     If you or your attorney do not take the steps described in paragraphs 1(a) and 1(b)
above and attend the hearing, the court may enter an order granting the relief requested in the
motion.

      3.       A hearing on the motion is scheduled to be held before the Honorable Ashely M.
Chan on September 9, 2020 at 11:00 a.m. in Courtroom 4, United States Bankruptcy Court, 900
Market Street, Philadelphia, Pennsylvania 19107.

        4.     If a copy of the motion is not enclosed, a copy of the motion will be provided to
you if you request a copy from the attorney named in paragraph 1(b).

      5.      You may contact the Bankruptcy Clerk’s office at (215) 408-2800 to find out
whether the hearing has been canceled because no one filed an answer.

Date: August 10, 2020
